Citation Nr: 0811570	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from September 1988 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The case has since been 
transferred to the Newark, New Jersey VARO.  

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Acting Veterans Law Judge in 
October 2007.  A transcript of the hearing is associated with 
the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board has reviewed the veteran's claims file and finds 
additional development and adjudication is necessary prior to 
a final Board disposition.

The record reflects that the veteran was last afforded a VA 
psychiatric examination to determine the degree of severity 
of his PTSD in September 2005.  During the veteran's October 
2007 hearing, he alleged that his PTSD had increased in 
severity since the September 2005 VA examination.  Given the 
reported worsening of the veteran's symptoms since his VA 
examination, the Board finds that a new VA examination is 
necessary in order to decide the veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran any additional required notice.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of 
the type of evidence that VA will seek 
to provide, inform him of the type of 
evidence that he is expected to 
provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

Pursuant to Vazquez-Flores v. Peake, 
supra, it is essential that: (1) this 
letter notify the veteran that to 
substantiate an increased evaluation 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which he is rated 
for a specific disorder contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening has on his 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
him; (3) he must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying the relevant 
diagnostic code (specifically 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, the 
provisions of which should be 
furnished); and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current degree of severity of his 
service-connected PTSD.  Any indicated 
studies must be performed, and the 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
PSTD, to include whether it renders the 
veteran unemployable.  In addition, the 
examiner should provide a GAF score with 
an explanation of the significance of 
the score assigned. 

The rationale for all opinions expressed 
must also be provided.

3.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for PTSD should be 
readjudicated.  If the determination 
remains less than fully favorable to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

